Citation Nr: 0937115	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  06-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for an adjustment 
disorder with depression.

2.  Entitlement to additional services based on a special 
home adaptation grant and an independent living plan.

3.  Entitlement to an effective date for the award of a total 
disability rating based upon individual unemployability 
(TDIU) prior to June 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1980 to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2009, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

VA records dated in July 2009 show that in a conference with 
the Decision Review Officer the Veteran stated that an 
increased 50 percent rating for her service-connected 
adjustment disorder with depression would satisfy her claims 
as to this matter.  In a July 2009 rating decision, the RO 
granted the requested 50 percent rating and noted that the 
determination was considered to be a full grant of the 
benefit sought. The Veteran and her service representative 
were adequately notified of this action.  The Board also 
notes that the additional benefits sought by the Veteran 
associated with the previous award of a special home 
adaptation grant and an independent living plan are not 
reviewable by the Board under applicable VA law.  Therefore, 
the Board has no jurisdiction over these matters and they are 
addressed in this decision solely for the purpose of 
administrative clarification.  


FINDINGS OF FACT

1.  A July 13, 2009, rating action fully resolved a claim for 
entitlement to an increased rating for an adjustment disorder 
with depression.

2.  The issue of entitlement to additional benefits 
associated with a special home adaptation grant and an 
independent living plan are not reviewable by the Board under 
applicable VA law.

3.  A May 1995 rating decision denied entitlement to TDIU; 
the Veteran did not appeal that determination and it became 
final.

4.  On October 22, 2004, the RO received an application for 
entitlement to TDIU.

5.  A rating action in May 2005, found the Veteran to be 
unemployable due to service-connected disabilities effective 
from October 22, 2004; a subsequent rating decision assigned 
an effective date from June 14, 2004. 

6.  There is no factually ascertainable evidence 
demonstrating that prior to June 14, 2004, and within the 
year before VA's receipt of a TDIU claim on October 22, 2004, 
the Veteran was unemployable as a result of her service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement 
to an increased rating for an adjustment disorder with 
depression have been met.  38 U.S.C.A. § 7105 (West 2002).

2.  The Board has no jurisdiction to review the issue of 
entitlement to additional benefits associated with a special 
home adaptation grant and an independent living plan.  
38 U.S.C.A. §§ 511, 2105, 7104 (West 2002); 38 C.F.R. 
§§ 21.98, 21.192 (2009).

3.  The criteria for an effective date prior to June 14, 
2004, for the award of a total disability rating have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  In this case, by actions dated in July 2009 
the Veteran expressed her desire to withdraw her claim for 
entitlement to an increased rating based the assignment of a 
50 percent rating for adjustment disorder with depression.  
This rating was granted in a July 2009 rating decision.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the claimant 
expressly indicates an intent to limit adjudication of 
certain specific claims neither the RO nor the Board has 
authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative.  Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).  Accordingly, the Board does not have 
jurisdiction to review an appeal as to this matter and it is 
dismissed.

Jurisdiction for Additional Benefits Associated with a 
Special Home Adaptation Grant and an Independent Living Plan
Pertinent Laws and Regulations

§ 21.90 Individualized independent living plan (IILP).

(a)	Purpose.  The purpose of the IILP is to identify 
the steps through which a veteran, whose disabilities 
are so severe that a vocational goal is not currently 
reasonably feasible, can become more independent in 
daily living within the family and community.  
(b)	Elements of the plan. The IILP shall follow the 
same structure as the IWRP (Individualized Written 
Rehabilitation Plan). The plan will include: 
(1) Services which may be provided under Chapter 31 to 
achieve independence in daily living;  
(2) Utilization of programs with a demonstrated capacity 
to provide independent living services for severely 
handicapped persons;  
(3) Services provided under other Department of Veterans 
Affairs and non-Department of Veterans Affairs programs 
needed to achieve the goals of the plan;  
(4) Arrangements for maintaining the improved level of 
independence following completion of the plan.  
38 C.F.R. § 21.90 (2009).

§ 21.98 Appeal of disagreement regarding development of, or 
change in, the plan.

(a)	General. The veteran may request a review of a 
proposed, original, or amended plan when Department of 
Veterans Affairs staff and the veteran do not reach 
agreement on the terms and conditions of the plan. A 
veteran who requests a review of the plan must submit a 
written statement to the case manager which: 
(1) Requests a review of the proposed, original, or 
amended plan; and  
(2) Details his or her objections to the terms and 
conditions of the proposed, original, or amended plan. 
(b)	Review by Vocational Rehabilitation and Employment 
Officer. Upon receipt of the veteran's request for 
review of the plan, the counseling psychologist or the 
case manager will forward the request together with 
relevant comment to the VR&E Officer who will: 
(1) Review relevant information; and  
(2) Inform the veteran of his or her decision within 90 
days. 
(c)	 Review by Director, Vocational Rehabilitation and 
Employment Service. The veteran's request shall be 
reviewed by the Director, VR&E in any case in which the 
VR&E Officer is the case manager. The veteran will be 
informed of the decision within 90 days.
(d)	 Appeal to the Board of Veterans Appeals. The 
veteran may appeal an adverse decision of the VR&E 
Officer, or the Director, VR&E to the Board of Veterans 
Appeals.
38 C.F.R. § 21.98 (2009).

§ 21.192 "Independent living program" status.

(a)	Purpose. The independent living program status 
serves to: 
(1) Identify veterans who are being furnished a program 
of independent living services by VA; and  
(2) Assure that such veterans receive necessary services 
from VA in a timely manner. 
(b)	Assignment to independent living program status. A 
veteran may be assigned or reassigned to independent 
living program status under the provisions of §§ 21.88, 
21.94, 21.96, or 21.98.
(c)	Continuation in independent living program status. 
A veteran will be in independent living program status 
during periods in which: 
(1) The provisions of § 21.282 for induction into a 
program are met, but the veteran is pending induction 
into the facility at which rehabilitation services will 
be provided;  
(2) The veteran receives rehabilitation services 
prescribed in an IILP; or  
(3) The veteran is on authorized leave of absence 
status. 
(d)	 Termination of independent living program status. 
When a veteran's case has been assigned to independent 
living program status, the case will be terminated from 
that status, if one of the following occurs: 
(1) A veteran, who has been notified of necessary 
arrangements to begin a program, the date the program 
begins and instructions as to the next steps to be 
taken:  
(i) Fails to report and does not respond to followup 
contact by the case manager;  
(ii) Declines or refuses to enter the program; or  
(iii) Defers entry for more than 30 days beyond the 
scheduled beginning date, unless the deferment is due to 
illness or other sufficient reason.  
(2) The veteran completes the IILP;  
(3) Either the veteran or VA interrupts the program;  
(4) Either the veteran or VA discontinues the program; 
or  
(5) Service-connection for the veteran's service-
connected disability is severed by VA or he or she 
otherwise ceases to be eligible. 
38 C.F.R. § 21.192 (2009).

VA's General Counsel has held that under 38 U.S.C. §§ 511(a) 
and 7104(a), the Board does not have jurisdiction to review 
how specially adapted housing grant funds that have been 
disbursed from the Treasury to an escrow are administered. It 
was further held that 38 U.S.C. § 2105 precludes the Board 
from granting the veteran any relief due to alleged defects 
in a property acquired or modified with the proceeds of such 
a grant.  VAOPGCCONCL 1-97 (Jan. 07, 1997).

The opinion noted that under the facts considered for that 
opinion the veteran maintained that his home was not properly 
constructed and that VA approved the disbursement of funds 
contrary to the law, regulations, and VA manual provisions.  
He contended he had not received the statutory benefit to 
which he is entitled and that he should have had his grant 
eligibility restored.  The General Counsel noted that they 
had previously concluded, citing VAOPGCCONCL 3-95, that VA 
law requires "that questions coming before the Board must 
arise in the context of a veteran's claim that he or she is 
eligible for benefits" and that the law "did not grant 
veterans a right to question all of the day-to-day decisions 
regarding how VA actually provides benefits, and did not 
grant the Board jurisdiction to hear appeals from decisions 
on such questions. That is because those day-to-day decisions 
do not effect whether a veteran is or is not 'eligible' for a 
benefit."  It was further noted that they had concluded that 
Congress did not intend to grant the Board jurisdiction to 
review "economic" decisions; i.e., "the most cost-
effective or efficient way" to deliver benefits, such as 
using a generic rather than a brand-name drug, or using the 
services of a nurse practitioner rather than a physician.  
Id.

The General Counsel found that just as with medical care, 
decisions regarding home construction involved economic 
judgment calls.  That VA may find one construction method 
acceptable and generally conforming to the plans, 
specifications, and building codes, although the veteran may 
desire a more costly alternative.  Also, as with medical 
care, there is almost an infinite number of issues that could 
become the subject of an appeal.  Every aspect of a newly-
constructed home could be the subject of an appeal if the 
Board had jurisdiction over this issue. Veterans might, for 
example, be dissatisfied with the color, quality, brand, or 
aesthetic appearance of appliances, electric or plumbing 
fixtures, paint, doors, kitchen counters or cabinets, floor 
tile, or landscaping.  Id.

It was further noted that if VA were to withhold payment 
while an appeal to the Board and the Court progressed through 
their normal course, the expected economic relationships 
within the building trades would be upset.  This could lead 
to a reluctance of contractors to participate in the 
specially adapted housing program.  Where disputes arise over 
whether or not the contractor has provided what was 
contracted for, the General Counsel expressed the belief that 
such a dispute would better be resolved in an action for 
damages in the local civil courts and that it was not proper 
for the Board to adjudicate claims of breach of contract 
between a veteran and builder.  Id.

The General Counsel also found that 38 U.S.C. § 2105 provided 
that "[t]he Government of the United States shall have no 
liability in connection with any housing unit . . . or 
adaptation acquired under . . . chapter [21 of title 38, 
United States Code]."  A veteran seeking redress from the 
Board because he or she believed a home purchased or modified 
with a specially adapted housing grant does not meet some 
minimum construction standard was, in effect, an action to 
hold the Government accountable for the condition of a home 
acquired with a grant made under chapter 21 of title 38.  
Such an action was found to be contrary to the express 
language of 38 U.S.C. § 2105.  Thus, even if 38 U.S.C. §§ 
511(a) and 7104(a) were construed as conferring jurisdiction 
on the Board to review how a benefit was administered, 
section 2105 denied the Board subject matter jurisdiction 
over the specific question.  Id.

Factual Background and Analysis

A review of the record shows that an independent living plan 
was approved in January 2008 which included construction 
modifications to the Veteran's home in the estimated amount 
of approximately $53,000.  The plan noted that there would be 
VA staff inspections of the independence gains with 
inspections/oversight by architectural contract or city 
inspectors and inspection by an "SAH" approved inspector.  
Records show that the lifetime maximum $4,100 Home 
Improvement and Structural Alterations (HISA) benefit would 
be used to offset the cost of the plan to that amount.  VA 
documents show the Veteran's acceptance of the plan.  In a 
March 2008 statement the Veteran acknowledged limitation of 
VA liability.  It was specifically noted that VA assumed no 
responsibility for maintenance, repair or replacement of 
improvement, alteration, equipment or devices and assumed no 
liability and gave no warranties for any equipment or devices 
purchased or installed with home improvement or alteration.  
A March 2008 VA Rehabilitation Counselor memorandum noted a 
total project cost of $49,000 with the $4,100 HISA grant to 
be applied towards the final phase.  

VA records dated in July 2008 show that reports from a 
contract architect inspector and the "SAH" inspector 
demonstrated the work was completed and satisfactory.  It was 
noted that everything had passed city inspection.  It was 
further noted, in essence, that the Veteran had claims for 
changes she wanted to make and extra work she had the 
contractor perform which were beyond the scope of work 
approved/authorized and included in her plan.  That report 
noted the expenses incurred as a result of the separate 
agreement with the contractor were found to be unrelated to 
the work performed under the plan and could not be justified 
under an independent living need.  In correspondence dated in 
July 2008 the Veteran was notified that her rehabilitation 
program was completed.  In correspondence dated in March 2009 
the Veteran was notified that after the purchase of stools 
and relocation of her washer and dryer her independent living 
plan was considered to be completely resolved.

In statements and testimony in support of her claim the 
Veteran expressed disagreement with the specific nature and 
quality of the construction alterations to her home and with 
the conduct of the contractors and inspectors involved in 
that work.  She claimed that the work was not completed 
according to the design and included safety and code 
violations.  She also disputed reports that she had 
contracted separately for additional work items at issue.

Based upon the specific facts in this case, the Board finds 
the issue of entitlement to additional benefits associated 
with a special home adaptation grant and an independent 
living plan are not reviewable under applicable VA law.  VA 
correspondence dated in July 2008 and March 2009, in 
accordance with the provisions of IILP termination under 
38 C.F.R. § 21.192(d), notified the Veteran that her 
rehabilitation program was completed.  There is no indication 
the Veteran has any disagreement with the January 2008 IILP 
to which she agreed.  The matters in dispute do not arise 
from an adverse decision of the VR&E Officer, or the 
Director, VR&E, of the Veteran's IILP concerning her 
rehabilitation for independent living appealable under 
38 C.F.R. § 21.98, but rather concern specific allegations of 
contract performance and independent contactor negligence.  
Although the General Counsel's January 1997 conclusive 
opinion is not binding in this case, the Board finds the 
facts and legal analysis in that decision so significantly 
factually similar to provide guidance in the present matter.  
The Board's jurisdiction is established by statute and does 
not extent to questions involving VA execution in the 
performance of benefit delivery nor to questions involving VA 
supervision of an independent agent.  Therefore, as the Board 
has no jurisdiction over the matters at issue the appeal must 
be dismissed.

Earlier Effective Date Claim

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran in letters from the RO 
dated in October 2004and April 2009 .  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing her underlying TDIU claim, and the 
requirements for an effective date determination.  The 
letters identified her duties in obtaining information and 
evidence to substantiate that claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
The earlier effective date claim at issue in this case arose 
from the receipt in September 2005 of a Notice of 
Disagreement as to the date assigned upon award of TDIU.

The notice requirements pertinent to the issue remaining on 
appeal have been met and all identified and authorized 
records have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(b)(2)(i), (r) (2009).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2009).  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a) requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. At 421.  The Court 
subsequently held, however, that where the RO assigns a 
disability rating that is less than 100% for the service-
connected disability upon which a TDIU claim is predicated a 
claimant is understood to have received general notice of the 
denial of his TDIU claim and the TDIU claim is deemed 
adjudicated.  Ingram v. Nicholson, 21 Vet. App. 232, 248 
(2007). 

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident are considered to be one disability.  It is provided 
further that the existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the required percentages for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2009).  

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).  

Factual Background and Analysis

VA records show that in a May 1995 rating decision the 
Veteran's claim for entitlement to TDIU was denied.  The 
Veteran did not appeal that determination and it became 
final.  On June 14, 2004, VA received a claim for entitlement 
to service connection for a psychiatric disorder.  A 
subsequent rating decision established service connection for 
an adjustment disorder with depression effective from 
June 14, 2004.  VA records show that effective June 14, 2004, 
the Veteran's service-connected disability ratings included 
adjustment disorder with depression associated with 
temporomandibular joint dysfunction and arthritis 
(30 percent); temporomandibular joint dysfunction and 
arthritis (30 percent); and cervical degenerative disc 
disease (20 percent).  A combined 60 percent rating was 
assigned (the rating code sheet indicates the disabilities 
arose from a common temporomandibular joint dysfunction 
disability).

On October 22, 2004, the RO received an application for 
entitlement to TDIU.  In a May 2005 rating decision the RO 
found the Veteran to be unemployable due to service-connected 
disabilities effective from October 22, 2004.  A subsequent 
rating decision assigned an effective date from June 14, 
2004. 

In statements and testimony in support of her claim the 
Veteran asserted that an earlier effective date for TDIU was 
warranted.  She testified, in essence, that she had not been 
gainfully employed since 1999 and that she had been unable to 
complete her graduate studies because of her disabilities.  
In correspondence dated in September 2005 the Veteran's 
service representative asserted that an earlier claim was 
submitted on June 21, 2004.  During her September 2009 
videoconference hearing, the Veteran indicated that once she 
completed her doctoral dissertation, she would be employable.  

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
claim for entitlement to TDIU nor any factually ascertainable 
evidence demonstrating that entitlement to TDIU arose prior 
to June 14, 2004.  The Board notes that the May 1995 rating 
decision which denied entitlement to TDIU is final.  There is 
no evidence of a timely appeal from that determination and no 
evidence the decision is clearly and unmistakably erroneous.

The present matter on appeal arose from an October 22, 2004, 
application for entitlement to TDIU.  There is no probative 
evidence of any earlier filed unadjudicated claim.  The RO 
has established TDIU effective from the date of receipt of 
the Veteran's claim for a psychiatric disorder on June 14, 
2004.  The Board finds that entitlement to an effective date 
for TDIU for the one year period prior to the receipt of the 
TDIU claim on October 22, 2004, must be considered, but that 
there is no factually ascertainable evidence demonstrating 
that prior to June 14, 2004, and within the year before VA's 
receipt of a TDIU claim on October 22, 2004, the Veteran was 
unemployable as a result of her service-connected 
disabilities.  Therefore, in the absence of evidence of an 
earlier unadjudicated claim or factually ascertainable 
evidence demonstrating unemployability due to service-
connected disabilities prior to June 14, 2004, the appeal 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to an increased rating for an 
adjustment disorder with depression is dismissed.

The claim for entitlement to additional services based on a 
special home adaptation grant and an independent living plan 
is dismissed.

Entitlement to an effective date for the award of TDIU prior 
to June 14, 2004, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


